Exhibit 10.1
EXECUTION COPY
GUARANTEE OF
RESIDENTIAL CAPITAL, LLC
     Guarantee, dated as of April 18, 2008, by Residential Capital, LLC, a
Delaware limited liability company (“Guarantor”), in favor of GMAC LLC, as
lender pursuant to the Loan Agreement defined below (the “Guaranteed Party”).
     1. Unconditional Guarantee. To induce the Guaranteed Party to enter into a
Loan and Security Agreement, dated as of April 18, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
with Guarantor’s affiliates Residential Funding Company, LLC (“RFC”), and GMAC
Mortgage, LLC (“GMAC Mortgage” and together with RFC and including any surviving
entity in the event of a merger, amalgamation or consolidation of the same,
each, an “Obligor” and collectively, the “Obligors”), the Guarantor absolutely,
unconditionally and irrevocably guarantees to the Guaranteed Party and its
successors and permitted assigns from the date hereof the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise), of all existing and future obligations of the Obligor to the
Guaranteed Party arising pursuant to Loan Documents, in accordance with the
terms, being collectively called the “Obligations”), when the same shall be
required to be performed or observed under the Loan Documents (subject to any
applicable grace period with respect to such Obligations set forth in the Loan
Documents); and the Guarantor unconditionally and irrevocably agrees that it
shall ensure an Obligor, the Guarantor or some other Person shall duly and
punctually perform and observe each Obligation (provided that acceptance of any
such other Person’s performance shall not constitute a novation of this
Guarantee). It shall not be a condition to the obligation of the Guarantor
hereunder to guarantee and ensure the performance or observance of any of the
Obligations that the Guaranteed Party shall have first made any request of or
demand upon or given any notice to the Guarantor or any other Person or have
instituted any action or proceeding against the Guarantor or any other Person in
respect thereof.
     2. DEFINITIONS. Capitalized terms used but not defined in this Guarantee
shall have the meanings set forth in the Loan Agreement.
          “Requirements of Law”, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation (including the Investment
Company Act of 1940, as amended) or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
     3. Nature of Guarantee. Guarantor’s obligations hereunder are unconditional
and shall not be affected by the existence, validity, enforceability, perfection
or extent of any

1



--------------------------------------------------------------------------------



 



collateral, the validity, regularity or enforceability of the Loan Documents,
the absence of any action to enforce an Obligor’s obligations under any of the
Loan Documents, any waiver or consent by an Obligor with respect to any
provisions of the Loan Agreement or any other Loan Document or by any other
circumstance relating to the Obligations that might otherwise constitute a legal
or equitable discharge of or defense to this Guarantee (excluding the defense of
payment or statute of limitations, neither of which is waived). This is a
guarantee of payment and not a guarantee of collections, and Guarantor agrees
that the Guaranteed Party may resort to Guarantor for performance of any of the
Obligations owed to it whether or not the Guaranteed Party shall have resorted
to any Collateral therefor or shall have proceeded against either Obligor
principally or secondarily liable for any of the Obligations, including the
Obligors, and whether or not the Guaranteed Party has pursued any other remedy
available to it. The Guaranteed Party shall not be obligated to file any claim
relating to the Obligations in the event that an Obligor becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of the
Guaranteed Party to so file shall not affect Guarantor’s obligations hereunder.
In the event that any payment to the Guaranteed Party in respect of any
Obligations owed to it is rescinded or must otherwise be returned for any reason
whatsoever (other than by reason of any circumstance, other than bankruptcy or
insolvency, that constitutes a legal or equitable defense available to an
Obligor), Guarantor shall remain liable hereunder with respect to such
Obligations as if such payment had not been made and the Guarantee shall be
reinstated, if applicable. At any time and from time to time, upon the written
request of the Guaranteed Party, and at the sole expense of Guarantor, Guarantor
will furnish such information regarding the financial well-being of Guarantor as
may be reasonably requested by the Guaranteed Party.
     4. Changes in Obligations, Collateral therefor and Agreements Relating
Thereto; Waiver of Certain Notices. Guarantor agrees that the Guaranteed Party
may at any time and from time to time, either before or after the maturity
thereof, with notice to and consent of the Guarantor, extend the time of payment
of, exchange or surrender any Collateral (except as permitted by the Loan
Agreement) for, or renew any of the Obligations, and may also make any agreement
with the Obligors for the extension, renewal, payment, compromise, discharge or
release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Guaranteed Party and the Obligors
without in any way impairing or affecting this Guarantee. Guarantor authorizes
the Guaranteed Party, without notice or demand and without affecting its
liability hereunder, from time to time, to forbear, indulge or take other action
or inaction in respect of this Guarantee or the Obligations, or to exercise or
not exercise any right or remedy hereunder or otherwise with respect to the
Obligations. Guarantor waives notice of the acceptance of this Guarantee and of
the creation, renewal, extension or accrual of Obligations, presentment, demand
for payment, non-payment, notice of dishonor and protest.
     5. Expenses. Guarantor agrees to pay on demand all fees and out of pocket
expenses (including the reasonable fees and expenses of the Guaranteed Party’s
counsel) in any way relating to the enforcement or protection of the rights of
the Guaranteed Party hereunder; provided, that Guarantor shall not be liable for
any expenses of the Guaranteed Party if no payment under this Guarantee is or
was due.
     6. Subrogation. The Guarantor shall not exercise any rights which it may
have or acquire by way of subrogation until all of the Obligations owed to it
are paid in full to the Guaranteed Party. If any amounts are paid to the
Guarantor in violation of the foregoing

2



--------------------------------------------------------------------------------



 



limitation, then such amounts shall be held in trust for the benefit of the
Guaranteed Party and shall forthwith be paid to the Guaranteed Party to reduce
the amount of outstanding Obligations, whether matured or unmatured. Subject to
the foregoing, upon payment of any of the Obligations, Guarantor shall be
subrogated to the rights of the Guaranteed Party against the Obligors with
respect to such Obligations, and the Guaranteed Party agrees to take at
Guarantor’s expense such steps as Guarantor may reasonably request to implement
such subrogation.
     7. Taxes. All payments by the Guarantor hereunder will be made in full
without set- off or counterclaim and free and clear of and without withholding
or deduction for or on account of any present or future taxes, duties or other
charges, unless the withholding or deduction of such taxes or duties is required
by law. In any such event, however, the Guarantor shall (a) promptly notify the
Guaranteed Party, in writing, of such requirement, (b) pay to the relevant
authorities the full amount required to be deducted or withheld (including the
full amount required to be deducted or withheld from any additional amount paid
to the Guaranteed Party pursuant to this paragraph), (c) promptly forward to the
Guaranteed Party an official receipt (or a certified copy) evidencing such
payment, and (d) pay to the Guaranteed Party such additional amounts as may be
necessary in order that the net amount received by the Guaranteed Party after
such withholding or deduction shall equal the full amounts of moneys which would
have been received by the Guaranteed Party in the absence of such withholding or
deduction. The Guarantor will pay all stamp, transfer, registration,
documentation, or other similar taxes payable in connection with this Guarantee
and will keep the Guaranteed Party indemnified against failure to pay the same.
     8. No Waiver; Cumulative Rights. No failure on the part of the Guaranteed
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by the Guaranteed Party of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power. Each and
every right, remedy and power hereby granted to the Guaranteed Party or allowed
it by law or other agreement shall be cumulative and not exclusive of any other,
and may be exercised by the Guaranteed Party at any time or from time to time.
This Guarantee shall remain in full force and effect until the Obligations are
paid in full. None of the terms or provisions of this Guarantee may be waived,
amended, supplemented or otherwise modified, and no consent with respect to any
departure by the Guarantor from the terms hereof shall be effective, except as
set forth in a written instrument executed by the Guarantor and the Guaranteed
Party.
     9. Payments The Guarantor hereby guarantees that the Obligations will be
paid to the Guaranteed Party without set off or counterclaim, in lawful currency
of the United States of America at the offices of the Guaranteed Party specified
by the Guaranteed Party for such payment. The obligations of the Guarantor
hereunder shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency except to
the extent to which such tender or recovery shall result in the effective
receipt by the Guaranteed Party of the full amount of the currency or currencies
owing under this Guarantee and the Guarantor shall indemnify the Guaranteed
Party (as an alternative or additional cause of action) for the amount (if any)
by which such effective receipt shall fall short of the full amount of currency
or currencies owning under this Guarantee and such obligation to indemnify shall
not be affected by judgment being obtained for any other sums due hereunder.

3



--------------------------------------------------------------------------------



 



     11. Representations, Warranties and Covenants
          A. Guarantor hereby represents and warrants that:
               (a) Guarantor is an organization duly organized or formed,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to do business, and is in good standing in, every
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified would not reasonably be expected to
have a Material Adverse Effect (as defined below);
               (b) the execution, delivery and performance of this Guarantee
have been and remain duly authorized by all necessary organizational action and
do not contravene any provision of (i) Guarantor’s organizational documents,
(ii) any law, rule or regulation, (iii) any contractual restriction binding on
Guarantor or its property or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting Guarantor or its property, except in the case
of clauses (ii), (iii) or (iv) where such contravention would not reasonably be
expected to have a Material Adverse Effect. This Guarantee has been duly
authorized, executed and delivered by Guarantor;
               (c) all consents, licenses, clearances, authorizations and
approvals of, and registrations and declarations with, any governmental
authority or regulatory body necessary for the due execution, delivery and
performance of this Guarantee have been obtained and remain in full force and
effect and all conditions thereof have been duly complied with, except where the
failure to so obtain such consents, licenses, clearances, authorizations and
approvals, registration or declarations or to satisfy the conditions thereof
would not reasonably be expected to have a Material Adverse Effect, and no other
action by, and, except as contemplated herein, no notice to or filing with, any
governmental authority or regulatory body is required in connection with the
execution, delivery or performance of this Guarantee;
               (d) this Guarantee constitutes the legal, valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, subject to general principles of equity and applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally;
               (e) Guarantor is not an “investment company” within the meaning
of the Investment Company Act of 1940, as amended from time to time, or any
successor statute;
               (f) no report, information or document prepared by the Obligors
or Guarantor pursuant to this Guarantee, furnished or to be furnished by the
Obligors or Guarantor to the Guaranteed Party in connection with this Guarantee,
is or will be inaccurate in any material respect as of the date it is or shall
be dated or (except as otherwise disclosed to the

4



--------------------------------------------------------------------------------



 



Guaranteed Party, as the case may be, at such time) as of the date so furnished,
and no such document contains or will contain any material misstatement of fact;
and
               (g) there is no action, suit, proceeding, investigation, or
arbitration pending or, to Guarantor’s knowledge, threatened against Guarantor
which would reasonably be expected to result in the occurrence of a Material
Adverse Effect.
          B. Guarantor covenants and agrees with the Guaranteed Party that, from
and after the date hereof:
               (a) Guarantor will (i) preserve and maintain its legal existence,
except as provided in paragraph (b) below, (ii) preserve and maintain all of its
rights, privileges, licenses and franchises to the extent that a failure to do
so would reasonably be expected to result in a Material Adverse Effect;
(iii) comply with the requirements of all applicable laws, rules, regulations
and orders of Governmental Authorities and other Requirements of Law if failure
to comply with such requirements would reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect; (iv) keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied; and (v) permit representatives of the
Guaranteed Party, during normal business hours upon prior written notice at a
mutually desirable time, to examine, copy and make extracts from its books, and
records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by the
Guaranteed Party;
               (b) Guarantor shall not liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets, the proceeds of which shall be used to pay any amounts then
owing to the Guaranteed Party; provided, that Guarantor may merge or consolidate
with (i) any wholly owned subsidiary of Guarantor, or (ii) any other Person if
Guarantor is the surviving entity; provided further, that if after giving effect
to such merger or consolidation, no default would exist hereunder;
               (c) Guarantor shall give notice to the Guaranteed Party promptly
after Guarantor becomes aware of the occurrence of any default on the part of
Guarantor under this Guarantee;
               (d) (i) So long as Guarantor is required to file reports with the
Securities and Exchange Commission pursuant to Sections 13 or 15(d) of the
Exchange Act, Guarantor shall deliver to the Guaranteed Party within five
business days of the date that it files such reports with the Securities and
Exchange Commission a copy of its Form 10-Q or Form 10-K, as the case may be, as
filed with the Securities and Exchange Commission (but excluding any exhibits
thereto); provided that, so long as such reports are available on a website
maintained by or on behalf of the Securities and Exchange Commission, the
failure of Guarantor to provide

5



--------------------------------------------------------------------------------



 



copies of such reports to the Guaranteed Party shall not be deemed a breach of
this covenant or otherwise constitute a default under this Guarantee; and
               (ii) If Guarantor is not required to file reports with the
Securities and Exchange Commission pursuant to Sections 13 or 15(d) of the
Exchange Act, Guarantor shall deliver to the Guaranteed Party (a) as soon as
available and in any event within forty-five (45) calendar days after the end of
each of the first three quarters of each fiscal year of Guarantor, the unaudited
balance sheets of Guarantor as at the end of such period and the related
unaudited consolidated statements of income for Guarantor for the portion of the
fiscal year through the end of such period, accompanied by a certificate of an
officer of Guarantor, which certificate shall state that said financial
statements fairly present in all material respects the financial condition and
results of operations of Guarantor in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
adjustments); and (b) as soon as available and in any event within ninety
(90) days after the end of each fiscal year of Guarantor, the balance sheets of
Guarantor as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for Guarantor for
such year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be “acceptable to the Guaranteed Party in its sole discretion, shall
have no “going concern” qualification and shall state that said financial
statements fairly present the financial condition and results of operations of
Guarantor as at the end of, and for, such fiscal year in accordance with GAAP.
          C. For purposes of this Guarantee, “Material Adverse Effect” means a
material adverse effect on (i) the business, assets, operations, prospects or
condition, financial or otherwise of Guarantor or (ii) the ability of Guarantor
to perform any of its obligations under this Guarantee.
     13. [Reserved].
     14. Guarantee Events of Default
          A. If any of the following events shall occur and be continuing (each,
a “Guarantee Event of Default”):
               (a) The Guarantor shall (i) fail to perform, or cause to be
performed, any Obligation when due in accordance with the terms hereof and such
failure shall continue unremedied for more than five Business Days after written
notice thereof has been given to the Guarantor by the Guaranteed Party;
               (b) Any representation or warranty made or deemed made by the
Guarantor herein or in any certified statement furnished by it in connection
with this Guarantee or any Loan Document shall prove to have been incorrect on
or as of the date made or deemed

6



--------------------------------------------------------------------------------



 



made or certified if the facts or circumstances incorrectly represented or
certified result in a Material Adverse Effect;
               (c) The Guarantor shall default in the observance or performance
of any other agreement in this Guarantee (other than as provided in paragraphs
(a) and (b) of this Paragraph 11), and such default shall continue unremedied
for a period of 30 days after written notice thereof shall have been given to
the Guarantor by the Guaranteed Party;
               (d) [Reserved];
               (e) (i) The Guarantor shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankruptcy or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Guarantor shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Guarantor any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof;
               (f) One or more judgments or decrees shall (i) be entered against
the Guarantor, (ii) not have been vacated, discharged, satisfied, stayed or
bonded pending appeal within 60 days from the entry thereof and (iii) involve a
liability (not paid or to the extent otherwise covered by insurance) of
$150,000,000 or more in the aggregate, in the case of all such judgments and
decrees; or
               (g) A Change of Control shall have occurred;
then, and in any such event, (A) if such event is a Guarantee Event of Default
specified in clause (i) or (ii) of paragraph (e) above with respect to the
Guarantor, automatically all outstanding Loans under the Loan Agreement shall
immediately terminate and all amounts owing under the Loan Documents and this
Guarantee shall immediately become due and payable, and (B) if such event is any
other Guarantee Event of Default, either or both of the following actions may be
taken: (i) the Guaranteed Party may, by notice to the Guarantor and the Obligors
declare all outstanding Loans under the Loan Agreement to be terminated
forthwith, whereupon such Loans

7



--------------------------------------------------------------------------------



 



shall immediately terminate; and (ii) the Guaranteed Party may, by notice to the
Guarantor and the Obligors, declare all amounts owing under the Loan Documents
and this Guarantee to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this
Paragraph 11, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.
          B. For purposes of this Guarantee, “Indebtedness” means at any date,
the amount outstanding on such date under notes, bonds, debentures or other
similar evidences of indebtedness for money borrowed (including, without
limitation, indebtedness for borrowed money evidenced by a loan account), and
“Change of Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of membership interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Guarantor, which shall not have
been approved by the Guaranteed Party (such approval not to be unreasonably
withheld).
     16. Assignment. Neither Guarantor nor the Guaranteed Party may assign its
rights, interests or obligations hereunder to any other Person (except by
operation of law) without the prior written consent of Guarantor or the
Guaranteed Party, as the case may be; provided, however, that if a default of
the Obligors or Guarantor has occurred and is continuing, the Guaranteed Party
may assign all or a portion of its rights and obligations under this Guaranty to
any Person, including an Affiliate of the Guaranteed Party. “Affiliate”, with
respect to any Person, means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” (together with the correlative meanings
of “controlled by” and “under common control with”) means possession, directly
or indirectly, of the power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) of such Person, or (b) to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.
     17. Notices. All notices or demands on Guarantor or the Guaranteed Party
shall be deemed effective when received, shall be in writing and shall be
delivered by hand or by registered mail, or by facsimile transmission promptly
confirmed by registered mail, addressed:

     
(a)
  to Guarantor at:
 
   
 
  Residential Capital, LLC
 
  One Meridian Crossings
 
  Minneapolis, MN 55423
 
  Attention: Treasurer
 
  Telephone: 952-857-7000
 
  Facsimile: 952-857-7166

8



--------------------------------------------------------------------------------



 



     
(b)
  to the Guaranteed Party, at the address specified in Schedule 11.02 of the
Loan Agreement;

or to such other address or facsimile number as Guarantor shall have notified
the Guaranteed Party in a written notice delivered to the Guaranteed Party.
     18. Continuing Guarantee. This Guarantee shall remain in full force and
effect and shall be binding on Guarantor, its successors and permitted assigns
until all of the Obligations have been satisfied in full.
     19. Indemnification. Guarantor (the “Indemnifying Party”) agrees to hold
the Guaranteed Party and each of its officers, directors and employees (each an
“Indemnified Party”) harmless from and indemnify each Indemnified Party against
all liabilities, losses, damages, judgments, costs and expenses of any kind
(including reasonable fees and expenses of counsel) that may be imposed on,
incurred by or asserted against such Indemnified Party relating to or resulting
from the Indemnifying Party’s negligence, bad faith, willful misconduct or
material breach of its representations, warranties, covenants or obligations
under this Guarantee.
     20. Governing Law. This Guarantee shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof (other than section 5-1401 and 5-1402 of the
New York General Obligations Law).
     21. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable, to the extent permitted by law, notwithstanding the
unenforceability of any such other provision or agreement.
     22. WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS GUARANTEE.
     23. JURISDICTION. GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, BOROUGH OF MANHATTAN, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE. GUARANTOR
HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF THIS GUARANTEE.
     24. Miscellaneous. This Guarantee contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Guarantee supersedes all prior drafts and communications with respect
thereto. The headings of paragraphs herein are inserted only for convenience and
shall in no way define, describe or limit the scope or intent of any provision
of this Guarantee. If any term or provision of this Guarantee shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Guarantee.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Guarantee has been duly executed and
delivered by Guarantor to the Guaranteed Parties as of the date first above
written.

            RESIDENTIAL CAPITAL, LLC,

as Guarantor
      By:   /s/ William Casey         Name:   William Casey        Title:  
Treasurer     

[SIGNATURE PAGE — GUARANTEE]

 